Citation Nr: 0025482	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-05 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to January 27, 1993, 
for service connection for the residuals of right ankle 
sprains.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from December 1948 to 
September 1952 and from June 1957 to June 1961.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision by the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas.  


FINDINGS OF FACT

1.  An unappealed rating decision in February 1953 denied 
service connection for right ankle sprain.

2.  An unappealed rating action in May 1980 found the 
evidence of record was not sufficient to warrant reopening of 
the veteran's claim of entitlement to service connection for 
a right ankle disability.

3.  On January 27, 1993, the VA received the veteran's 
request to reopen his claim of entitlement service connection 
for a right ankle disability.


CONCLUSION OF LAW

The criteria for an effective date prior to January 27, 1993, 
for service connection for the residuals of right ankle 
sprains, have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400(q)(1)(ii) (1992, 1994, 1995, 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that the effective date of service 
connection for his right ankle disability should go back to 
the 1950's, because he filed his original claim for service 
connection at that time.  

The effective date of disability compensation for direct 
service connection will be the day following the veteran's 
separation from active service or the date entitlement arose, 
if a claim is received within one year after separation from 
service; otherwise, it will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a)-(b)(1) (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i) (1992, 1994, 1995, 1999). 

In November 1952, the M&ROC received the veteran's original 
claim of entitlement to service connection for right ankle 
disability.  Although that claim was received well within the 
first year after the veteran's discharge from his first 
period of active duty, the claim was denied by a rating 
decision in February 1953.  The veteran was notified of that 
decision, as well as his appellate rights; however, he did 
not submit a Notice of Disagreement (NOD) with which to 
initiate the appellate process.   Accordingly, that decision 
became final.  Veterans Regulation No. 2(a), pt. II, 
para. III; VA Regulation 1008; effective from January 25, 
1936, to December 31, 1957.  

In May 1980, the M&ROC found that the veteran had not 
submitted new and material evidence with which to reopen the 
claim for service connection for residuals of right ankle 
sprain.  Again, the veteran was notified of that decision, as 
well as his appellate rights; however, again, he did not 
submit an NOD with which to initiate an appeal.   Therefore, 
that decision also became final.  38 U.S.C.A. § 4005 (1976); 
38 C.F.R. §§ 19.118, 19.129 (1979).

On January 27, 1993, the M&ROC received the veteran's request 
to reopen his claim of entitlement to service connection for 
right ankle disability.  In December 1994, following a 
hearing at the M&ROC, the hearing officer found that the 
veteran had submitted new and material evidence with which to 
reopen that claim.  Thereafter, the M&ROC granted entitlement 
to service connection for the residuals of right ankle 
sprains and assigned a 10 percent disability rating, 
effective January 27, 1994.  A rating action in January 1995 
corrected the effective date to January 27, 1993.

When entitlement to service connection for a particular 
disability is based upon the receipt of new and material 
evidence received after a final disallowance, the effective 
date of service connection will be the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  
Accordingly, by regulation, the date of entitlement to 
service connection for the residuals of the veteran's right 
ankle sprains cannot precede January 27, 1993, the date of 
receipt of his claim following the last final disallowance in 
May 1980.  Inasmuch as the regulation is dispositive of the 
issue, there is no legal merit to the veteran's claim of 
entitlement to an effective date prior to January 27, 1993, 
for service connection for that disability.  Therefore, the 
appeal must fail.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Although the veteran may disagree with the governing 
regulation, the Board is bound, by law, to follow that 
regulation.  38 U.S.C.A. § 7104(c) (West 1991).


ORDER

Entitlement to an effective date prior to January 27, 1993, 
for service connection for the residuals of right ankle 
sprains, is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

